Citation Nr: 0306682	
Decision Date: 04/07/03    Archive Date: 04/10/03

DOCKET NO.  95-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residuals of a nasal bone fracture, status post septoplasty.

2.  Entitlement to service connection for chronic 
rhinosinusitis.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel




INTRODUCTION

The veteran had active or inactive duty training from April 
1980 to October 1980 and had active duty training from June 
13, 1985, to June 30, 1985.  He was ordered to active duty 
from January 1991 to August 1991 in support of Operation 
Desert Shield/Desert Storm.  He apparently had additional, 
unverified service in the United States Army Reserves from 
approximately 1980 to 1994.

The instant appeal arose from a July 1994 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO), 
in San Juan, the Commonwealth of Puerto Rico, which granted a 
claim for service connection for residuals of a nasal bone 
fracture, status post septoplasty, and assigned a 
noncompensable disability evaluation.  That rating decision 
also denied a claim of service connection for chronic 
rhinosinusitis.

The Board of Veterans Appeals (Board) remanded these issues 
in November 1996.  The requested development has been 
accomplished and the matters have been returned to the Board 
for further appellate review.  


FINDINGS OF FACT

1.  The medical evidence does not show the presence of marked 
interference with breathing space or 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  

2.  There is competent medical evidence of record that the 
veteran does not currently have chronic rhinosinusitis.  




CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
residuals of a nasal bone fracture, status post septoplasty 
have not been met at any time since the initial grant of 
service connection.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.159, 4.1, 4.2, 
4.7, 4.97, Diagnostic Code 6502 (1994 & 2002).  

2.  Chronic rhinosinusitis was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103A, 
5107(b) (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102, 5103A (West Supp. 2002); 38 C.F.R § 
3.159 (2002), eliminates the concept of a well-grounded 
claim, redefines the obligations of VA with respect to the 
duty to assist and also includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See Quartuccio v. Principi, 16 Vet. App 183, 
187 (2002).  

The September 2001 RO letter as well as the September 2002 
Supplemental Statement of the Case informed the veteran of 
the evidence needed to substantiate the claims.  VA has no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  38 U.S.C.A §§ 5102, 5103A 
(West Supp. 2002); 38 C.F.R § 3.159(b) (2002).  The veteran 
has not referenced any unobtained evidence that might aid the 
claim or that might be pertinent to the basis of the denial 
of the claim.  See 38 U.S.C.A. § 5103A (West Supp. 2002); 
38 C.F.R. § 3.159(c) (2002).  The veteran was afforded VA 
examinations in November 1995, January 1997 and June 2000.  
See 38 U.S.C.A § 5103A (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  VA has satisfied its duties to notify 
and to assist the veteran in this case.  Further development 
and further expending of VA's resources is not warranted.  

I.  Evaluation of Residuals of a Nasal Bone Fracture, Status 
Post Septoplasty

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities-which 
is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes 
identify the various disabilities.  In evaluating the 
veteran's request for an increased rating, the Board 
considers the medical evidence of record.  In so doing, it is 
our responsibility to weigh the evidence before us.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When a question arises 
as to which of two ratings apply under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  All evidence must be evaluated in arriving 
at a decision regarding an increased rating.  38 C.F.R. §§ 
4.2, 4.6 (2002).

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that the rule articulated in Francisco did not apply to the 
assignment of an initial rating for a disability following an 
initial award of service connection for that disability.  
Fenderson, 12 Vet. App. at 126; Francisco, 7 Vet. App. at 58.  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2002) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

In a July 1994 rating decision the RO granted service 
connection for residuals of a nasal bone fracture, status 
post septoplasty and assigned a noncompensable evaluation 
under Diagnostic Code 6502.  

During the course of the present appeal, the regulations 
utilized to evaluate this disorder were revised on October 7, 
1996.  Compare 38 C.F.R. § 4.97, Diagnostic Code 6502 (1996), 
with 38 C.F.R. § 4.97, Code 6502 (2002).  However, in this 
case, the RO reviewed the veteran's claim under the new 
criteria in September 2002 before it returned the case to the 
Board, and provided the veteran with the new criteria in a 
September 2002 supplemental statement of the case.  
Accordingly, the Board concludes that the veteran will not be 
prejudiced by the Board's review of his claim on appeal 
because due process requirements have been met.  VAOGCPREC 
11-97 at 3-4 (Mar. 25, 1997); Bernard v. Brown, 4 Vet. App.  
384, 393-94 (1993); Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

Where the law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
Accordingly, the veteran's service-connected disorder will be 
evaluated under both the former and the revised regulations.  
Under the former criteria of Diagnostic Code 6502, deflection 
of the nasal septum, traumatic only, with only slight 
symptoms warranted a noncompensable evaluation.  38 C.F.R.  § 
4.97, Diagnostic Code 6502 (1996).  Medical findings of 
marked interference with breathing space, warranted an 
evaluation of 10 percent.  Id.  Under the revised criteria, a 
10 percent evaluation is warranted for deviation of the nasal 
septum, of traumatic origin only, with 50 percent obstruction 
of the nasal passage on both sides or complete obstruction on 
one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2002).  

The November 1995 VA examination revealed congested middle 
turbinates.  There was no deformity in the internal nose.  
There were no pus or polyps.  The nasal septum was slightly 
deviated to the right.  X-rays showed hypoplastic right 
frontal sinus.  The nasal septum was at midline.  The middle 
and inferior nasal turbinates had lo normal configuration, 
which could be secondary to post-surgical changes.  

The January 1997 VA examination revealed congested turbinates 
and watery discharge.  There were no external nose 
deformities and nasal vestibules were symmetrical.  The nasal 
septum was in midline and the floor of the nose was negative.  
Inferior meatus was negative and inferior turbinates were 
congested.  The middle meati was negative and the middle 
turbinates were congested.  The sphenoethmoidal recess was 
negative.  The alfactory area was negative and superior 
turbinates were congested.  X-rays showed that the paranasal 
sinuses were well aerated with intact bony walls.  No 
pathology was noted.  

At the June 2000 VA examination there was no nostril 
obstruction.  The veteran reported interference with 
breathing through the nose only when turbinates were 
congested.  There was neither purulent discharge nor dyspnea 
at rest or on exertion.  There was no impairment of speech.  

As the above evidence demonstrates there is no objective 
evidence of interference with breathing space.  The nasal 
septum has been reported as midline and both nasal cavities 
were negative for abnormalities.  Accordingly, a compensable 
evaluation for the veteran's service-connected residuals of a 
nasal bone fracture, status post septoplasty under either the 
former or the revised criteria is not warranted.  

II.  Service connection for Chronic Rhinosinusitis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304 (2002).  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

Service-connection generally requires medical evidence of a 
current disability; evidence of incurrence or aggravation of 
a disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, a nexus, or 
link, between the in-service disease or injury and the 
current disability as provided by competent medical evidence.  
Cohen v. Brown, 10 Vet. App. 128, 137 (1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 F.3d 604 
(Fed.Cir. 1996) (table); Layno v. Brown, 6 Vet. App. 465 
(1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
post-service symptomatology.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 495 (1997); McCormick v. Gober, 14 
Vet. App. 39 (2000).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
For some factual issues, competent lay evidence may be 
sufficient.  Lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness.  
Layno v. Brown, 6 Vet. App. at 469.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnoses, competent medical evidence is required.  
Grottveit, 5 Vet. App. at 93.  

Secondary service-connection may be granted for a current 
disability that competent evidence shows is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2002).  

A June 1985 statement of medical examination and duty status 
showed that the veteran fell from his bed while sleeping and 
fractured his nasal bone.  At the time of the injury, which 
was determined to be in the line of duty, the appellant was 
on active duty for training.  X-rays of the nasal bone 
revealed a questionable fracture.  In July 1985 he complained 
of increased nasal congestion and examination showed that his 
nasal septum was deviated to the right side.  A September 
1985 record noted that the veteran complained of pain and 
stuffiness in his nose and difficulty breathing due to a 
motor vehicle accident in June.  The impression was rhinitis, 
nasal versus allergic.  He had a septoplasty in January 1986, 
and his condition on discharge was described as good.

A May 1990 periodic examination noted abnormal sinuses but 
found the veteran medically qualified for U.S. Army Reserve 
retention.  His June 1991 demobilization examination noted 
nasal congestion and a history of sinusitis and sneezing.

A December 1991 VA examination diagnosed chronic 
rhinosinusitis, and a radiology report of the sinuses was 
normal.  A March 1995 private medical record gave the 
impression of allergic rhinitis.  A November 1995 VA nose and 
sinuses examination diagnosed allergic rhinosinusitis, and an 
X-ray report showed bilateral maxillary and left frontal 
sinusitis.  

The January 1997 VA examination diagnosis was allergic 
rhinitis.  X-rays showed that the paranasal sinuses were well 
aerated with intact bony walls.  No pathology was noted.  

The June 2000 VA examination diagnosis was nasal spetal 
deviation.  The sinus x-ray impression was no radiographic 
evidence of acute or chronic sinusitis.  In the absence of 
proof of a present disability there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143- 44 (1992).  In 
Brammer, the Court stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there could be no valid claim for service 
connection.  Id.  Accordingly, as the June 2000 VA 
examination showed that there was no radiographic evidence of 
acute or chronic sinusitis his claim must be denied.  

As the negative and positive evidence is not in approximate 
balance with respect to any material point, there is not 
doubt to be resolved in the veteran's favor and the claim of 
service connection for chronic rhinosinisitis must, 
therefore, be denied.  38 U.S.C.A. 5107(b); Gilbert, 1 Vet. 
App. 49 (1990).


ORDER

An initial compensable evaluation for residuals of a nasal 
bone fracture, status post septoplasty is denied.  

Service connection for rhinosinusitis is denied.  




	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

